April 21, 2015




                                  JUDGMENT
                   The Fourteenth Court of Appeals
  ALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
  ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE
    COUNTY MUTUAL INSURANCE COMPANY AND ALLSTATE FIRE &
             CASUALTY INSURANCE COMPANY, Appellants

NO. 14-13-00459-CV                     V.

    REHAB ALLIANCE OF TEXAS, INC. D/B/A STEEPLECHASE FAMILY
  HEALTHCARE AND STEEPLECHASE PAIN MANAGEMENT & SURGICAL
 ASSOCIATES, SHEILA SMITH F/K/A SHEILA GOYER, DENNIS SMITH, D.C.,
   THE DIAGNOSTIC & INJURY CENTER OF HOUSTON, LLC AND IHSAN
                      SHANTI, M.D., Appellees
                 ________________________________

       This court today heard the motion for rehearing filed by appellants, Allstate
Insurance Company, Allstate Indemnity Company, Allstate Property & Casualty
Insurance Company, Allstate County Mutual Insurance Company and Allstate Fire &
Casualty Insurance Company. We order that the motion be OVERRULED, this court’s
former judgment of December 9, 2014 be vacated, set aside, and annulled, and this
court’s Memorandum Opinion of December 9, 2014 be withdrawn.
       This cause, an appeal from the judgment in favor of appellees, signed December
13, 2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.
       We order appellants, Allstate Insurance Company, Allstate Indemnity Company,
Allstate Property & Casualty Insurance Company, Allstate County Mutual Insurance
Company and Allstate Fire & Casualty Insurance Company, jointly and severally, to
pay all costs incurred in this appeal.
       We further order this decision certified below for observance.